Citation Nr: 1227160	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-47 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Annette Rutkowski, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from September 1986 to June 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  The appellant was notified of the rating action and he subsequently appealed to the Board for review.  The record indicates that the appellant originally requested that he be given the opportunity to present testimony before the Board in conjunction with his claim.  That request was subsequently withdrawn.  He did, however, provide testimony before an RO Hearing Officer in November 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The Board notes that the appellant's attorney has submitted additional VA medical records from the Orlando VA Medical Center (VAMC).  Normally, such evidence would need to be considered by the RO prior to the Board.  38 C.F.R. § 20.1304(a) (c) (2011).  However, referral of the evidence back to the RO is not required when the evidence submitted is not pertinent to the issues before the Board.  In this instance, the evidence submitted does not relate to the issues on appeal, and the Board may continue with the review of the appellant's claim.  

The claim of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a memorandum to the Board, dated April 12, 2012, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant, through his attorney, that he was withdrawing his appeal on the issue of entitlement to service connection for a lower back disability.  

2.  VA audiological test results do not show puretone thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or greater; or auditory thresholds for at least three of the frequencies at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test at less than 94 percent in the right ear.

3.  The evidence is in equipoise as to whether the Veteran's tinnitus began in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for a lower back disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 

2.  The appellant does not have a right ear hearing loss disability for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.385 (2011).

3.  Resolving all doubt in the Veteran's favor, tinnitus is related to acoustic trauma incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lower Back Disability

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In April 2012, the appellant, through his attorney, submitted notice to the VA that he was withdrawing his appeal with respect to the issue of entitlement to service connection for a lower back disability.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appellate issue and it is dismissed.

II.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the US Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA satisfied its duty to notify by means of a letter sent to the appellant from the agency of original jurisdiction (AOJ) in October 2008.  This letter informed the appellant what evidence was required to prevail on his claim for service connection, and of his, and VA's, respective duties for obtaining evidence.  The information provided also notified the appellant how a disability rating and an effective date for the award of benefits would be assigned if service connection is awarded, in compliance with Dingess.

VA has informed the appellant which evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  The VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his claim. 

VA has also fulfilled its duty to assist.  In this instance, the VA obtained the medical treatment records identified as relevant by the Veteran and those other records that the VA was made aware thereof.  VA also has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record indicates that the appellant has undergone two VA audiological examinations and the results of those examinations are of record.  The Board finds that audiological testing was accomplished and therefore the examinations are adequate for the Board to render an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer.  The appellant availed himself to this option and did provide testimony before an RO Hearing Officer in November 2010.  During that hearing, the appellant averred that his hearing had become more disabling and that it was very difficult for him to hear others or the television set.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

III.  Right Ear Hearing Loss

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran seeks service connection for hearing loss.  The service treatment records do not reflect complaints or findings of hearing loss.  In conjunction with his claim for benefits, a VA audiological examination was accomplished in October 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
NA
NA
NA
NA
NA

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.  The examiner noted that the appellant had normal hearing bilaterally.  The average puretone threshold was 13.75 decibels in the right ear.

Another VA Audiological Examination was performed in July 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
NA
NA
NA
NA
NA

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The average puretone threshold was 10.0 decibels in the right ear.

Pursuant to 38 C.F.R. § 3.385 (2011), the appellant has not exhibited right ear hearing loss because the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is not 40 decibels or greater; or the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; or the speech recognition scores using the Maryland CNC Test are not less than 94 percent.  Thus, as the appellant has not demonstrated a current diagnosis of hearing loss conforming to the requirements of 38 C.F.R. § 3.385 (2011), service connection must regrettably be denied.

The appellant has asserted, via testimony and in letters to the VA, that he suffers from a right ear hearing loss.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Therefore, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but also extends to the first two.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting his belief that he suffers from a right ear hearing loss.  The Board also believes that the appellant is sincere in expressing his opinion with respect to the etiology of the purported, but medically undocumented, disorder.  However, the matter at hand involves medical assessments that require specialized testing.  See Jandreau.  Even audiologists require audiometric testing to determine the presence and etiology of hearing loss.  The appellant is not competent to provide more than simple medical observation (such as difficulty hearing).  He is not competent to provide complex medical opinions regarding the actual existence of a ratable (for VA purposes) hearing loss disability and even if present, the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent.

Audiological test results do not show that the appellant suffers from a right ear hearing loss for VA purposes.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.  As the evidence is not in equipoise, the appellant is not afforded the benefit-of-the-doubt, and the Board concludes that service connection may not be granted.

III.  Tinnitus

The appellant also claims service connection for tinnitus.  He asserts that as a result of his military service, he developed tinnitus, or ringing in the ears.  He has insinuated that the tinnitus began after service but that the condition must be related to service because that was the only place where he would have experienced acoustic trauma.  A review of the service medical treatment records reveals no complaints involving "tinnitus" or ringing in the ears. 

An October 2009 VA Audiological Examination disclosed the appellant's complaints of tinnitus and the audiologist did diagnose tinnitus.  However, on the report, it was noted that the appellant stated that he had only suffered from tinnitus for six years.  As such, the examiner did not attribute the condition to the appellant's military service.  A contrary opinion was provided by a VA audiologist in a July 2011 report.  In that report, the audiologist did etiologically link the appellant's tinnitus to acoustic trauma the appellant experienced while he was on active duty.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant has indicated to audiologist that his tinnitus began within the past ten years.  However, when asked by an RO Hearing Officer about the disorder, the appellant stated that he had suffered from ringing in the ears for many, many years but that he had lived with it and not complained about it.  Because of the ambiguity of his statements, the Board finds that this evidence is only slightly credible, probative, and it adds minor weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

The 2009 VA audiologist hypothesized that tinnitus was not caused by in-service noise exposure in service.  However, the VA examiner in 2011 suggested that tinnitus was as likely as not related to noise exposure in service.  There is nothing in either opinion (persuasive reasoning) to favor one opinion over the other, but the evidence is at least in equipoise.  When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see also 38 C.F.R. § 3.102 (2011).  Resolving all doubt in the Veteran's favor, tinnitus is related to acoustic trauma in service.  


ORDER

1.  The claim of service connection for a lower back disability is dismissed.

2.  Service connection for right ear hearing loss is denied.

3.  Service connection for tinnitus is granted.  


REMAND

While a left ear hearing loss was not exhibited in service or on the 2009 VA examination, the speech reception threshold was 92 percent correct in the left ear following audiometric testing in 2011 and this is a hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  The examiner did not offer an opinion as to whether this hearing loss was related to acoustic trauma experienced in service.  

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to the audiologist who performed the July 2011 VA examination (or another audiologist, if that audiologist is unavailable) for an addendum opinion.  The examiner should reference the evidence noted above regarding these claim of service connection for left ear hearing loss and indicate whether there is a 50 percent probability or greater that it had its clinical onset in service or is otherwise related to service, including claimed acoustic trauma in service.  A rationale for the opinion must be provided.  

2. Re-adjudicate the claim of entitlement to service connection for left ear hearing loss.  If it remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


